EXHIBIT 10.3

WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT

          This WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”), made and entered into as of February 13, 2013, is by and between
Electromed, Inc., a Minnesota corporation (the “Borrower”), and U.S. Bank
National Association, a national banking association (the “Bank”).

RECITALS

          A.     The Bank and the Borrower entered into that certain Amended and
Restated Credit Agreement dated as of November 7, 2011, between the Bank and the
Borrower, as amended by that certain First Amendment to Credit Agreement dated
as of December 30, 2011, that certain Consent and Waiver and Second Amendment to
Credit Agreement dated as of May 14, 2012, and that certain Waiver and Third
Amendment to Credit Agreement dated as of September 28, 2012 (as further
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

          B.     Section 6.15 of the Credit Agreement forbids the Borrower from
permitting the Fixed Charge Coverage Ratio as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on that date to be less
than 1.2 to 1.0. The Borrower has informed the Bank that the Fixed Charge
Coverage Ratio for the fiscal quarter ending December 31, 2012, is less than 1.2
to 1.0, which constitutes an Event of Default under Section 7.1(c) of the Credit
Agreement (the “FCCR Event of Default”).

          C.     Section 6.16 of the Credit Agreement forbids the Borrower from
permitting the Total Cash Flow Leverage Ratio as of the last day of any fiscal
quarter for the four consecutive fiscal quarters ending on that date to be more
than 3.5 to 1.0. The Borrower has informed the Bank that the Total Cash Flow
Leverage Ratio for the fiscal quarter ending December 31, 2012, is more than 3.5
to 1.0, which constitutes an Event of Default under Section 7.1(c) of the Credit
Agreement (the “TCFL Event of Default”).

          D.     Section 6.20 of the Credit Agreement provides that in no event
shall James J. Cassidy cease to be chief executive officer. The Borrower has
informed the Bank that James J. Cassidy is no longer chief executive officer of
the Borrower, which constitutes an Event of Default under Section 7.1(c) of the
Credit Agreement (the “CEO Event of Default” and together with the FCCR Event of
Default and the TCFL Event of Default, the “Existing Defaults”).

AGREEMENT

          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

          Section 1.     Capitalized Terms. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context otherwise requires.

--------------------------------------------------------------------------------



          Section 2.     Waiver.

 

 

 

          2.1.   Waiver. Upon the effectiveness of this Amendment pursuant to
Section 4 hereof, the Bank hereby waives the Existing Defaults.

 

 

 

          2.2.   Scope of Waiver. The waiver set forth in Section 2.1 hereof is
limited to the express terms thereof, and nothing herein shall be deemed a
consent or waiver by the Bank with respect to any other term, condition,
representation, or covenant applicable to the Borrower under the Credit
Agreement or any of the other agreements, documents, or instruments executed and
delivered in connection therewith, or of the covenants described therein. The
waiver set forth herein shall not be deemed to be a course of action upon which
the Borrower or its Subsidiaries may rely in the future.

 

 

 

Section 3.     Amendments to Credit Agreement .

 

 

 

          3.1.     Definitions. The definitions of “Applicable Margin” and
“Revolving Commitment Amount” set forth in Section 1.1 of the Credit Agreement
are amended and restated to read in their entireties as follows:

 

 

 

          “Applicable Margin”: 3.50%.

 

 

 

          “Fixed Charge Coverage Ratio”: For the fiscal quarter ending on the
date of determination, the ratio of


 

 

 

 

 

          (a) EBITDA, plus operating lease expense, minus the sum of (i) any
Restricted Payments, (ii) 50% of depreciation, and (iii) Cash Taxes,

 

 

 

 

 

          to

 

 

 

 

 

          (b) the sum of cash interest payments and all required principal
payments with respect to Total Liabilities (including but not limited to all
payments with respect to Capitalized Lease Obligations of the Borrower), plus
operating lease expense,

 

 

 

 

 

in each case determined for said period in accordance with GAAP.

 

 

 

 

 

“Revolving Commitment Amount”: $2,500,000.

 

 

 

 

          3.2.     Financial Reporting. Section 5.1(b) of the Credit Agreement
is amended to read in its entirety as follows:


 

 

 

 

 

          (b)     As soon as available and in any event within 30 days after the
end of each calendar month, (i) unaudited statements of income, cash flow and
changes in stockholders’ equity for the Borrower for such month and for the
period from the beginning of such fiscal year to the end of such month, and a
balance sheet of the Borrower as at the end of such month, setting forth in
comparative form figures for the corresponding period for the preceding fiscal
year, accompanied by a certificate signed by the chief financial officer of the
Borrower stating that such financial statements present fairly the financial
condition of the Borrower and that the same have been prepared in accordance
with GAAP (except for the absence of footnotes and subject to year end audit
adjustments as to the interim statements); (ii) a summary of referrals in form
and substance satisfactory to the Bank; and (iii) a summary of product shipments
in form and substance satisfactory to the Bank.

2

--------------------------------------------------------------------------------




 

 

 

 

          3.3.     Permitted Indebtedness. Section 6.12(d) of the Credit
Agreement is amended to read in its entirety as follows:

 

 

 

 

 

          (d) Intentionally Omitted.


 

 

 

 

          3.4.     Fixed Charge Coverage Ratio. Section 6.15 of the Credit
Agreement is amended to read in its entirety as follows:

 

 

 

 

 

          Section 6.15   Fixed Charge Coverage Ratio. The Borrower will not
permit the Fixed Charge Coverage Ratio, as of the quarter ending September 30,
2013, to be less than 1.15 to 1, for the quarter ending on such date.

 

 

 

 

          3.5.     Minimum EBITDA. Section 6.16 of the Credit Agreement is
amended to read in its entirety as follows:

 

 

 

 

 

          Section 6.16   Minimum EBITDA. The Borrower will not permit EBITDA,
(i) as of the quarter ending March 31, 2013, to be less than negative $275,000,
and (ii) as of the quarter ending June 30, 2013, to be less than $425,000, in
each case for the quarter ending on such date.

 

 

 

 

          3.6.     Key Man Life Insurance. Section 6.18 of the Credit Agreement
is amended to read in its entirety as follows:

 

 

 

 

          Section 6.18.   Intentionally Omitted.

 

 

 

 

          3.7.     Form of Compliance Certificate. Exhibit G to the Credit
Agreement is amended to read in its entirety as set forth on Exhibit A hereto.

 

 

 

          Section 4.     Effectiveness of Waiver. The waiver set forth in
Section 2.1 hereof and amendments set forth in Section 3 hereof shall become
effective upon the delivery of, or compliance with, the following:

 

 

 

 

          4.1.     This Amendment, duly executed by the Borrower and delivered
(including by way of telecopy or other electronic transmission (including by
e-mail in .pdf format), in each case with original signatures to follow promptly
thereafter) to the Bank.

 

 

 

 

          4.2.     A certificate of an officer of the Borrower certifying to a
true and correct copy of resolutions of the Borrower authorizing and ratifying
this Amendment, each in form and substance satisfactory to the Bank.

 

 

 

 

          4.3.     The Bank shall have received a non-refundable amendment fee
in the amount of $5,000.

3

--------------------------------------------------------------------------------




 

 

 

 

          4.4.     The Borrower shall have satisfied such other conditions as
specified by the Bank, including payment of all unpaid legal fees and expenses
incurred by the Bank through the date of this Amendment in connection with the
Credit Agreement and this Amendment and requested to be paid by the Bank.

 

 

 

          Section 5.     Release, No Waiver, Representations, Warranties,
Authority, No Adverse Claim.

 

 

 

 

          5.1.     Release of Claims. The Borrower, for itself and on behalf of
its legal representatives, successors, and assigns, hereby (a) expressly waives,
releases, and relinquishes the Bank from any and all claims, offsets, defenses,
affirmative defenses, and counterclaims of any kind or nature whatsoever that
the Borrower has asserted, or might assert, against the Bank with respect to the
Obligations, the Credit Agreement (including as affected by this Amendment), and
any other Loan Document, in each case arising on or before the date hereof, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof, and (b) expressly covenants and agrees never
to institute, cause to be instituted, or continue prosecution of any suit or
other form of action or proceeding of any kind or nature whatsoever against the
Bank by reason of or in connection with any of the foregoing matters, claims, or
causes of action.

 

 

 

 

          5.2.     No Waiver. The execution of this Amendment and acceptance of
any documents related hereto shall not be deemed to be a waiver of any Default
or Event of Default under the Credit Agreement (other than as specifically set
forth in Section 2 of this Amendment) or breach, default, or event of default
under any Security Document or other document held by the Bank, whether or not
known to the Bank and whether or not existing on the date of this Amendment.

 

 

 

 

          5.3.     Reassertion of Representations and Warranties, No Default.
The Borrower hereby represents that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties in
the Credit Agreement and the Security Documents are true, correct, and complete
in all material respects, without duplication as to any materiality modifiers,
qualifications, or limitations set forth in Article IV of the Credit Agreement,
in each case as of the date hereof as though made on and as of such date, except
(i) for changes permitted by the terms of the Credit Agreement and (ii) to the
extent that any such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Loan Documents as affected by
this Amendment on such date that the Bank has not expressly waived in writing.

 

 

 

 

          5.4.     Authority, No Conflict, No Consent Required. The Borrower
represents and warrants that it has the power, legal right, and authority to
enter into the Amendment and has duly authorized as appropriate the execution
and delivery of the Amendment by proper corporate action, and neither the
Amendment nor the agreements herein contravene or constitute a default under any
agreement, instrument, or indenture to which the Borrower is a party or a
signatory, any provision of the Borrower’s articles of incorporation or bylaws,
or any other agreement or requirement of law, or result in the imposition of any
Lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Bank. The
Borrower represents and warrants that no consent, approval, or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery of the Amendment or the performance of obligations of the Borrower
therein described, except for those that the Borrower has obtained or provided
and as to which the Borrower has delivered certified copies of documents
evidencing each such action to the Bank.

4

--------------------------------------------------------------------------------




 

 

 

          5.5.     No Adverse Claim. The Borrower warrants, acknowledges, and
agrees that no events have taken place and no circumstances exist at the date
hereof that would give the Borrower a basis to assert a defense, offset, or
counterclaim to any claim of the Bank with respect to the Obligations.

          Section 6.     Affirmation of Loan Documents, Further References,
Affirmation of Security Interest. Each of the Bank and the Borrower acknowledge
and affirm that the Credit Agreement, the Security Documents, and each of the
other Loan Documents to which it is a party is hereby ratified and confirmed in
all respects and all terms, conditions, and provisions of each such Loan
Document shall remain unmodified and in full force and effect. The Borrower
confirms to the Bank that the Obligations are and continue to be secured by the
security interest granted in favor of the Bank under the Security Documents and
that all of the terms, conditions, provisions, agreements, requirements,
promises, obligations, duties, covenants, and representations of the Borrower
under such documents and any and all other documents and agreements entered into
with respect to the obligations under the Credit Agreement are hereby ratified,
assumed, and affirmed in all respects by the Borrower.

          Section 7.     Merger and Integration, Superseding Effect. This
Amendment, on and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment shall control
with respect to the specific subjects hereof and thereof.

          Section 8.     Severability. Whenever possible, each provision of this
Amendment and any other statement, instrument, or transaction contemplated
hereby or relating hereto shall be interpreted so as to be effective, valid, and
enforceable under the applicable law of any jurisdiction, but if any provision
of this Amendment or any other statement, instrument, or transaction
contemplated hereby or relating hereto is held to be prohibited, invalid, or
unenforceable under the applicable law, such provision shall be ineffective in
such jurisdiction only to the extent of such prohibition, invalidity, or
unenforceability, without invalidating or rendering unenforceable the remainder
of such provision or the remaining provisions of this Amendment or any other
statement, instrument, or transaction contemplated hereby or relating hereto in
such jurisdiction, or affecting the effectiveness, validity, or enforceability
of such provision in any other jurisdiction.

          Section 9.     Successors. This Amendment shall be binding upon the
Borrower, the Bank, and their respective successors and assigns, and shall inure
to the benefit of the Borrower, the Bank, and the successors and assigns of the
Bank.

5

--------------------------------------------------------------------------------



          Section 10.     Expenses. The Borrower shall pay the Bank, upon
execution of this Amendment, the fees and expenses as provided in Section 8.2 of
the Credit Agreement.

          Section 11.     Headings. The headings of various sections of this
Amendment are for reference only and shall not be deemed to be a part of this
Amendment.

          Section 12.     Counterparts. This Amendment may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document.

          Section 13.     Governing Law. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO
NATIONAL BANKS.

[The remainder of this page is intentionally left blank]

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the date and year first above written.

 

 

 

 

BORROWER:

 

 

 

 

ELECTROMED, INC.

 

 

 

 

By:

   /s/ Jeremy T. Brock

 

Name: Jeremy T. Brock

 

Title:  Chief Financial Officer

 

 

 

 

BANK:

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

     /s/ Daniel J. Miller

 

Name: Daniel J. Miller

 

Title:  Vice President

Signature Page to Amendment

--------------------------------------------------------------------------------



EXHIBIT A TO
WAIVER AND FOURTH AMENDMENT TO
CREDIT AGREEMENT

EXHIBIT G TO
CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

To: U.S. Bank National Association:

THE UNDERSIGNED HEREBY CERTIFIES THAT:

          (1)     I am the duly elected chief financial officer of Electromed,
Inc. (the “Borrower”);

          (2)     I have reviewed the terms of the Amended and Restated Credit
Agreement dated as of November 7, 2011, between the Borrower and U.S. Bank
National Association (as amended, restated, or otherwise modified from time to
time, the “Credit Agreement”), and I have made, or have caused to be made under
my supervision, a detailed review of the transactions and conditions of the
Borrower during the accounting period covered by the Attachment hereto;

          (3)     The examination described in paragraph (2) did not disclose,
and I have no knowledge, whether arising out of such examinations or otherwise,
of the existence of any condition or event that constitutes a Default or an
Event of Default (as such terms are defined in the Credit Agreement) during or
at the end of the accounting period covered by the Attachment hereto or as of
the date of this Certificate, except as described below (or on a separate
attachment to this Certificate). The exceptions listing, in detail, the nature
of the condition or event, the period during which it has existed, and the
action the Borrower has taken, is taking, or proposes to take with respect to
each such condition or event are as follows:

 

 

 

          The foregoing certification, together with the computations in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of
                                  ,               pursuant to Section 5.1(c) of
the Credit Agreement.

 

 

 

 

ELECTROMED, INC.

 

 

 

 

By

 

 

 

 

 

Title

 

Ex. A - 1

--------------------------------------------------------------------------------



ATTACHMENT TO COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered under the Credit Agreement dated as of
November 7, 2011 (as amended, restated or other wise modified from time to time,
the “Credit Agreement”), between Electromed and U.S. Bank National Association.

All terms used in this Compliance Certificate shall have the meanings given them
in the Credit Agreement.

The figures used in this Compliance Certificate were determined as of
_________________.

I certify that the following amounts were correctly determined according to the
Credit Agreement as of the date set forth above:

[1. Minimum EBITDA In Compliance Yes _____ No ____

For the quarters ending March 31, 2013, and June 30, 2013]

 

 

EBITDA

 

[1. Fixed Charge Coverage Ratio In Compliance Yes _____ No ____

For the quarter ending September 30, 2013]

 

 

 

For quarter end

EBITDA

 

Plus:

 

Operating lease expense

 

 

 

Less:

 

Cash Taxes

 

Cash Dividends/Cash distributions

 

Maintenance CAPEX (50% of Depreciation Expense)

 

 

 

Total (A)

 

 

 

Required Principal Payments

 

Plus Cash Interest Payments

 

Plus Rental or Lease Expense

 

 

 

Total (B)

 

 

 

Ratio of (A) to (B)

 


2. No Additional Interest Bearing Debt (Tested Quarterly)

 

 

 

In Compliance Yes _____ No _____

Ex. A - 2

--------------------------------------------------------------------------------



I further certify that the Borrower is in compliance with all other terms and
conditions of the Agreement and that no Event of Default or event that with
notice or lapse of time would be an Event of Default has occurred since the last
Compliance Certificate provided to the Bank.

 

 

 

Electromed, Inc.

 

 

 

 

By

 

 

 

 

 

Title

 

 

Ex. A - 3

--------------------------------------------------------------------------------